Fidelity Bond Coverage for Fund for Which the Dreyfus Corporation Acts as Investment Adviser, Sub-Investment Adviser or Administrator - Gross Assets at 1/31/2012 Pursuant to Rule 17g-1(d) Under the Investment CompanyAct of 1940 Fund Name Amount of Bond Gross Assets at Required Pursuant to 1/31/2012 Rule 17g-1(d) Dreyfus 100% U.S. Treasury Money Market Fund $1,244,027,059 $1,250,000 Dreyfus Appreciation Fund, Inc. $4,450,086,105 $2,500,000 Dreyfus BASIC Money Market Fund, Inc. $394,520,086 $750,000 Dreyfus BASIC U.S. Government Money Market Fund $166,094,601 $600,000 Dreyfus BASIC U.S. Mortgage Securities Fund $172,840,810 $600,000 Dreyfus Cash Management $27,634,953,336 $2,500,000 Dreyfus Connecticut Municipal Money Market Fund, Inc. $69,924,008 $400,000 Dreyfus Growth and Income Fund, Inc. $520,335,194 $900,000 Dreyfus High Yield Strategies Fund $402,090,223 $750,000 Dreyfus Intermediate Municipal Bond Fund, Inc. $922,084,928 $1,000,000 Dreyfus Liquid Assets, Inc. $4,530,408,753 $2,500,000 Dreyfus Massachusetts Municipal Money Market Fund $135,352,241 $525,000 Dreyfus MidCap Index Fund $2,416,468,977 $1,700,000 Dreyfus Municipal Bond Opportunity Fund $521,055,850 $900,000 Dreyfus Municipal Cash Management Plus $842,342,704 $1,000,000 Dreyfus Municipal Income, Inc. $284,104,756 $750,000 Dreyfus Municipal Money Market Fund, Inc. $480,144,662 $750,000 Dreyfus New Jersey Municipal Bond Fund, Inc. $611,178,777 $900,000 Dreyfus New Jersey Municipal Money Market Fund, Inc. $281,867,883 $750,000 Dreyfus New York AMT-Free Municipal Bond Fund $393,956,133 $750,000 Dreyfus New York AMT-Free Municipal Money Market Fund $207,622,599 $600,000 Dreyfus New York Municipal Cash Management $616,444,038 $900,000 Page: 1 Fidelity Bond Coverage for Fund for Which the Dreyfus Corporation Acts as Investment Adviser, Sub-Investment Adviser or Administrator - Gross Assets at 1/31/2012 Pursuant to Rule 17g-1(d) Under the Investment CompanyAct of 1940 Fund Name Amount of Bond Gross Assets at Required Pursuant to 1/31/2012 Rule 17g-1(d) Dreyfus New York Tax Exempt Bond Fund, Inc. $1,419,534,383 $1,250,000 Dreyfus Pennsylvania Municipal Money Market Fund $138,914,183 $525,000 Dreyfus Research Growth Opportunity Fund, Inc. $938,416,012 $1,000,000 Dreyfus Short-Intermediate Government Fund $157,923,673 $600,000 Dreyfus Strategic Municipal Bond Fund, Inc. $564,501,059 $900,000 Dreyfus Strategic Municipals, Inc. $762,786,881 $1,000,000 Dreyfus Treasury & Agency Cash Management $20,309,474,837 $2,500,000 Dreyfus Treasury Prime Cash Management $27,214,678,977 $2,500,000 Dreyfus U.S. Treasury Intermediate Term Fund $106,858,793 $525,000 Dreyfus U.S.
